The CHIEF JUSTICE
delivered the opinion of the court.
Our mandate required the Court of Claims to proceed in the cause remanded in conformity to law and justice. • We did not undertake to direct what law and justice did require, any further than to say that upon the finding of facts ap*507pearing in the record sent to us upon the appeal, the judgment was erroneous. In everything else the Court of Claims was left free to proceed with the cause in its own way and according to its own judicial discretion. That discretion we cannot control in this form of proceeding.
Petition dismissed.